Title: Thomas Jefferson to Nicolas G. Dufief, 1 January 1817
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


          
            Dear Sir
            Monticello Jan. 1. 1817.
          
          I recieved yesterday your favor of Dec. 16. and hasten by the first return of the mail, to express my mortification that the remittance of 31.D which I had desired Messrs Gibson & Jefferson to make you in June, and which I had taken for granted was done had however never been done. it must have been accidentally overlooked by mr Gibson, as in a mass of business happens sometimes with the most attentive men. I hasten to repair the omission by inclosing you a fifty dollar note of the bank of Virginia which I am told are negociable with you. if to a loss, debit me with the loss. it will still I presume cover what I have lately requested as well as the former balance.     the new year
			 being now commenced I hope daily to recieve it’s Nautical Almanac. accept my friendly & respectful salutations.
          
            Th: Jefferson
          
        